Citation Nr: 1537850	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-19 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the left hand, to include as secondary to service-connected residuals of a fracture of the left third and fourth metacarpals.
 
2.  Entitlement to a compensable evaluation for residuals of a fracture of the left fourth metacarpal.
 
3.  Entitlement to a compensable evaluation prior to November 2, 2010, and in excess of 10 percent thereafter, for residuals of a fracture of the left third metacarpal.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to July 1977. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a rating decision dated in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, as to the evaluation of left third and fourth metacarpals, and a rating decision dated in September 2011 by the same RO as to service connection for arthritis of the left hand.  While the appeal was pending the RO granted a staged 10 percent increase effective November 2, 2010 for the residuals of the left third metacarpal fracture with noncompensable ratings remaining in effect prior to this date; the evaluation of the left fourth metacarpal has remained noncompensable throughout this appeal.  

These matters have been previously remanded by the Board in January 2014 and November 2014.  The appeal is returned to the Board for further consideration.

Although the remand was pending, the RO in a January 2015 rating granted service connection for the scar of the left hand, assigning a noncompensable rating; this was said by the RO to have satisfied the appeal for the arthritis claim in full.  The scar and arthritis, however, are different disabilities; thus the appeal remains pending for the arthritis claim.  As per the scar, however, the Board need not adjudicate this matter, because the Veteran has not appealed the rating nor effective date assigned.  


FINDINGS OF FACT

1.  Arthritis of the left hand did not have its clinical onset in service or within the first post-service year and is not otherwise related to active duty, and was not caused or aggravated by a service-connected disability of residuals to fractures of the left third and fourth fingers.

2.  The Veteran's residuals of fracture, little finger, right hand do not result in a finger that is ankylosed, does not result in a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, and it has not been suggested that he would be able to function better if his finger was amputated.

CONCLUSIONS OF LAW

1.  Left hand arthritis was not incurred or aggravated in service, and is not caused or worsened by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for an initial compensable disability rating for fracture, little finger, right hand, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5227-5229, 5230 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In a July 2009 letter issued prior to the September 2009 rating addressing the increased rating claim and an October 2010 letter issued prior to the September 2011 rating addressing the service connection claim, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2009 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records and personnel records have been obtained from his period of active duty service.  All reasonably identified and available medical records have been secured, to include VA, Social Security and private records.  

Additionally, the Veteran was afforded VA examinations in November 2010, March 2014 and December 2014, with addendum opinion issued in September 2014 in order to adjudicate these claims.  The proffered opinions regarding the etiology of the claimed left hand arthritis and the severity of his left middle and ring finger disabilities were based on an interview with the Veteran, a review of the record, and a full examination.  As such, the Board finds that the opinions proffered by the VA examiner are sufficient to decide the claim. 

II.  Factual Background and Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).   

In this matter all the issues on appeal, both for service connection and increased rating, all concern the Veteran's hands, thus the evidence is pertinent to all issues.  Because of this the Board shall address the evidence in a factual background prior to analyzing the issues. 

Historically service connection was granted for residuals of fractures of the left third and fourth metacarpals of the left hand in an October 1991 rating which evaluated these residuals as 0 percent disabling per finger.  He filed his claim for an increased rating in February 2009 and filed a supplemental claim alleging entitlement to service connection for arthritis of the left hand as secondary to the service-connected fractures of these fingers in September 2010.  His left hand disability is now noted to be noncompensable for the left fourth metacarpal and is staged as noncompensable for the left third metacarpal prior to November 2, 2010, with a 10 percent assigned as of this date.   

The Veteran's December 1975 enlistment report of medical history is noted to be negative for arthritis or any other orthopedic issues pertaining to the hands and the physical examination in January 1976 was normal.  He reported himself to be left handed.  Service treatment records reflect that the Veteran fractured his ring and long fingers (3rd and 4th metacarpals (MCs)) in late December 1976, with the fracture described as spiral fractures of these fingers.  X-rays done in January 1977 confirmed the presence of oblique fracture non-displaced of the third metacarpal and an oblique fracture with some shortening of the length of the fourth metacarpal.  Later in January 1977 he underwent open reduction surgery and internal fixation of the left 3rd and 4th MCs of the left hand, followed by physical therapy.  A few months later in March 1977 the X-ray findings were of healed fracture, with the notation that since 13 January there is marked new bone apposition about the two oblique fractures of the third and fourth metacarpal bones.  A separation examination does not appear to be of record.  

After service there is no evidence of arthritis of the left hand within a year of his discharge from service.  The post service evidence, to include treatment records and examination reports through 2014 also confirmed the Veteran as being left hand dominant. 

In August 1991 he underwent a VA examination which noted findings including normal fist and grasp, with extension of the 3rd and 4th fingers limited by 2 to 3 degrees, and a nontender scar of 5 centimeters between the 3rd and 4th metacarpals.  He did have a slight irregularity to palpation over the dorsum of these fingers; however the accompanying X-rays yielded findings of a normal left hand after fixation of the 3rd and 4th MCs, otherwise normal hand and wrist.  No mention of arthritis is made here.  He underwent another VA examination in May 2000, which again is silent for any evidence of arthritis, with X-ray only confirming the presence of a well-healed old fracture of the 3rd and 4th MC, and clinical findings of decreased range of motion and abnormal motion occurring from nonunion of fractured 3rd and 4th MC bones.  

Social Security records from the early 1990's through 2004 are noted to address other medical concerns besides the hands and do not provide any pertinent non-duplicative evidence about the left hand disability.  

The earliest suggestion of a possible arthritic component of the left hand fracture residuals is shown in a May 2001 letter from an unnamed doctor who reported he was the Veteran's primary care physician for 3 years.  This physician noted complaints of frequent moderately severe pain and stiffness of the left hand which hindered everyday living and/or work tasks.  These symptoms mostly occurred upon waking most mornings, cold weather and/or cold temperatures.  The physician felt that this condition may be due to the surgical repair with screws to the 3rd and 4th metacarpals, compounded with a form of arthritic condition also linked to the surgery on the hand since there was no complaint by the patient of similar symptoms in in the other hand or the rest of the body.  Findings included flattening dorsum of the left hand, moderate to moderately severe decreased strength and coordination of the 3rd and 4th fingers, with the 4th finger noted to have significantly less strength, flexibility and coordination than the 3rd finger.  The 4th finger was noted to overlap the 3rd finger when performing open and close fist functions and simple tasks requiring grasping, holding or picking up things.  Also noted were complaints of moderately severe pain and fatigue lasting an hour or more after doing repetitive tasks with the left hand.  Although arthritis was suggested as a possible factor in this report, it did not include any X-ray findings to confirm its presence.   

Records from 2009 include an October 2009 letter from Dr. W.C. a hand specialist who described examining the Veteran following referral from primary care, for left hand symptoms that included pain and stiffness in his middle and ring fingers for the past several months.  He reported difficulty with gripping and grasping because of stiffness in his fingers and noticed slight triggering particularly in the morning His symptoms improved slightly with warm packs and anti inflammatories.  He denied problems with numbness and tingling.  On examination of his extremities he had a well healed longitudinal incision over the dorsal left hand.   He had no bony step offs of crepitus.  He was able to fully flex and extend his fingers although he was slightly stiff with full flexion of his middle and ring fingers.  He was tender over the A 1 pulleys of the middle and ring fingers and with extremes of flexion he has some slight triggering.  He had normal sensation in the median and ulnar nerve distribution and normal sensation in both hands with testing of two point sensation and light touch sensation.  Tinels, Phalens and Median nerve compression tests were all noted to be negative in the bilateral upper extremities, as was flexed elbow testing.  Pulses were palpable at 2+ bilaterally in the radial and ulnar distribution, and arterial testing showed normal filling through both the radial and ulnar arteries.  He had negative thumb grind test bilaterally and there was no anatomic snuffbox tenderness, as were other tests such as the Watson shift maneuver and ulnar shuck tests.  Intrinsic muscular exam revealed normal intrinsic muscular function in strength bilaterally.  He was able to cross his fingers and make an okay sign with the index finger and thumb.  X-rays showed a lag screw fixation of the third and fourth metacarpals which appear to have healed in anatomic position.  No mention of arthritis was made.  The diagnosis was stenosing tenosynovitis, left middle and ring fingers.  The X-ray report itself revealed findings of post-surgical changes with no evidence of acute abnormalities.  The Veteran is shown to have undergone cortisone injections of the left hand in October 2009.  By December 2009, he had improvement after the injections, reporting that his pain was approximately 75 85% better and he was no longer triggering.  On exam he had full motion of his fingers and no significant triggering.  At this point he was advised to follow up with this doctor if his symptoms recurred.  He was not interested in surgical intervention at this time.  

Lay statements submitted in September and October 2010 from various friends and family members confirmed that they were aware of his having problems using his left hand, including difficulty using a hammer and other tools.  

The report of a November 2010 VA examination addressed the increased rating claims for the left hand with review of the claims file and examination of the Veteran.  The examiner noted the history of his injury and subsequent treatment, most recently with injections.  He reported morning stiffness and 4-5/10 pain daily with achiness, worsened by cold weather.  His treatment was medication.  He had an overall decrease in strength and dexterity of the left hand.  Other symptoms included pain, limited motion, deformity, weakness and stiffness.  He also had weekly flare-ups of the 3rd and 4th MCs averaging 3-7 days, caused by cold weather, pushing, pulling, twisting, gripping and probing.  The flare-ups were moderate, 6/10 pain and relieved with rest, medication and heat.  

Examination revealed the left long (3rd) finger had a range of motion that was normal on extension of all joints (DIP, PIP and MP) at 0 degrees, with the finger aligning.  He did have limited flexion with a gap of 1 inch (2.5 cm) between the long finger and proximal transverse crease of the hand.  He had no pain on motion.  The left ring finger (4th) was noted to have objective evidence of pain on active motion and limited motion although the measurements were not actually taken.  He also had pain following repetitive motion of this finger, but not of the left 4th finger.  Other findings included deformity of the left ring and long fingers, but no ankylosis.  He also had a scar on the back of the hand measuring 5.5 cm x 0.2 cm.  He had decreased strength on pushing, pulling, and twisting using the left hand.  He also had decreased dexterity of this hand for twisting, probing and expression.  X-rays taken in November 2010 showed no evidence of acute fracture, although the screws in the fingers were noted.  There was no evidence of substantial soft tissue swelling or other significant findings.  The diagnosis was left hand 3rd and 4th MC fracture in service, status post screw placement due to fracture misalignment in service.  He was noted to have retired medically in November 1994 due to an unrelated medical condition.  He had functional effects as follows.  Moderate impairment on chores, shopping, exercise, recreation, traveling.  He was prevented from doing sports.  He had mild impairment on feeding and dressing.  He had no impairment on bathing, toileting and grooming.  

The November 2010 VA examiner provided an opinion as to whether the Veteran had left hand arthritis that was caused by or a result of service, finding that it was less likely than not likely a result of service.  The rationale was that while the Veteran did have decreased range of motion noted in the left 3rd and 4th fingers along with pain on palpation over these MCs, the X-ray findings indicated no sign of arthritic changes in the right hand.  The examiner did suggest that he will likely develop arthritis of this hand later, but according to current and past radiologic results, he did not appear to have any arthritic changes.  All his symptoms appeared common with arthritis but X-ray did not show it.  

A July 2012 letter from the Veteran's primary care doctor confirmed treating the Veteran for several years, and noted that since his left hand injury treated with screw placement of the 3rd and 4th MCs in 1977, he has gotten worse, particularly in the 1990s.  He now had persistent decreased range of motion where he cannot touch the palm of his hand with his middle finger or ring finger.  He also had some decrease in strength made worse by activities such as griping and pounding with a hammer.  It was also worse in cold weather.  He also had increased pain in his other fingers because of the increased stress on those digits when he grips.  This has been an ongoing issue which was initially treated with NSAIDs; then Celebrex which are no longer effective.  He was currently taking Norco which he also used for his chronic lower back pain and arthritis in addition to hand pain.  Recently the pain has been getting worse particularly in the index finger and ring finger so he was sent to a hand specialist, Dr. W.C.

An initial visit note from the Veteran's hand doctor, Dr. W.C. is shown to have been dated and printed in August 2012, but contains essentially the same findings on examination as those reported in the October 2009 letter by this same physician.  This report did note the Veteran to describe pain generally at a 5/10 level, increasing to 8/10 on exacerbation.  His symptoms were noted to be worsening and included dull achy pain, throbbing pain, weakness and were made worse with pinch and grasp.  X-rays were noted to show residuals of old fracture of the 3rd and 4th MC.  The diagnosis was left wrist closed fracture, with a notation of having retained hardware.  Further noted was that there was 2.5 inches loss of flexion of 3rd and 4th fingers.  Also noted was a grip strength of the unaffected right hand of 160 pounds, compared to a left hand grip of 90 pounds.  This physician discussed the possibility of further surgery to remove the hardware.  

In March 2014 the Veteran underwent VA examination of the hands and finger, with review of the claims file.  The diagnoses were of fractures of the left 3rd and 4th MC shafts of the left hand.  He was noted to have had history of fracture with screw placement.  Since then he had pain and constant aching in the left hand, again noted to be worsened by cold.  He indicated the medication taken for back pain helped his hand.  He reported being unable to grab and hold things with the left hand and of it tiring easily.  He was unable to make a fist and the ring finger could not be extended beyond neutral position.  He was noted to have had injections in 2009 for trigger finger after lifting something on his porch.  His pain was 5/10 but worsened by cold.  He also got numbness in his hand which sometimes woke him.  He was noted to be on Social Security disability.  The examiner confirmed his left handedness.  He reported flare-ups impacted his hand function was treated with rest and medication and he had painful motion in the left long finger and ring finger.  

Physical examination revealed a 1 inch (2.5 centimeter) gap or more in both the left long and ring fingers between the tips and the proximal transverse crease of the palm, with painful motion beginning at a gap of 1 inch (2.5 centimeter) or more.  There was additional loss of motion beyond this point in both fingers after repetitive testing.  He had functional loss after repetitive use of less movement than normal, weakened movement and excess fatigability for these fingers.  He also had painful movement and deformity of these affected fingers.  His muscle strength of the left hand was 3/5 compared to 5/5 for the right.  He had no ankylosis.  He did have scars that were not painful, unstable nor greater than 39 square centimeters (6 square inches).  He had no other pertinent physical findings and used no assistive devices.  His remaining function was not impaired such that an amputation with prostheses would equally serve him.  X-rays from November 2010 were reviewed and noted to show screws in these fingers, but no acute fracture.  His functional impact on his ability to work was that he reported being unable to make a fist or grip objects.  He reported no stamina or sustainability when trying to carry things with his left hand.  

A September 2014 addendum provided an etiology opinion and also obtained current X-rays to review, as the March 2014 examination had relied on old X-ray reports from 2010.  Following review of the evidence, the examiner stated that the claimed arthritis was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale acknowledged that there was a disagreement on service connecting the arthritis in his left hand.  He was noted to be service connected for injury to his left hand that occurred while in the military.  He suffered fracture of the third and fourth metacarpals.  X-rays were done as requested.  This examiner chose to x-ray both hands for comparison purposes.  The findings were that he had mild osteoarthritic changes in both hands with the presence of post-surgical screws in the left hand.  Arthritic changes are symmetrical and are likely due to aging process and not to traumatic injury to left hand.  The examiner pointed out that is no evidence of traumatic bony changes on the x-ray of the left hand.

The report of a December 2014 examination included review of the claims file and re-examination of the Veteran.  The examiner recited the history of the treatment of the left hand fracture in service and post service.  The Veteran's current complaints were noted to include decreased strength compared to right hand; ongoing pain; and impaired dexterity.  He continued to report cold/inclement weather exacerbates left hand pain.  He was noted to consider himself left handed.  He elaborated that he writes with his right hand and throws balls, hammers, shovels snow, digs holes and feeds himself using his left hand.  

On clinical examination, the following findings were reported and summarized.  Among residuals deficits noted were decreased grip strength of left hand compared to right hand.  His left thumb, second, and fifth digits had normal strength, 5/5, but the strength of his 3rd and 4th digits of left hand had decreased grip strength, 3/4 to 4/5 range.  Grip strength of veteran's right hand was normal 5/5.  Tenderness was elicited with light palpation of dorsal surface of veteran's left hand over the surgical screws.  No tenderness was elicited with palpation of PIP or DIP joints of 3rd & 4th digits of left hand.  He reported ongoing pain at left third and fourth digits.  On range of motion testing, there was gap of less than inch (2.5cm) of third digit with flexion, and gap of more than1 inch (2.5cm) of fourth digit with flexion.  Objective evidence of pain was noted with performance of range of motion for flexion of these two digits.  No additional limitations of range of motion were noted with repetitive motions times 3.  The Veteran was able to fully extend all fingers of left hand without pain, incoordination, fatigability, or weakness.  He reported that dexterity of left hand is impaired due to history of fractures.  He stated that he writes with his right hand but throws balls, hammers, shovels snow, digs holes using his left hand.  The Veteran stated that he feeds himself using his left hand.  Of note, this examiner remarked that she does not necessarily consider throwing balls, digging holes, or shoveling snow to be a normal activity of daily living.  

The Veteran stated that he does not have right hand joint pain despite presence of arthritis on imaging study involving this hand (as well as left).  The Veteran's left 4th finger tended to cross over left 3rd finger at rest.  There was no objective evidence of pain with digits in this position.  Also noted was that his bilateral thumbs had a gap of greater than 1 inch (2.5cm) between thumb pad and fingers; no pain, weakness, fatigability, or incoordination was noted with performance of this maneuver and this examiner believed that this is likely an anatomic variant of both thumbs.  Other findings noted on clinical exam were that there was no ankylosis.  The scar on the left hand was noted to neither be painful nor unstable nor more than 39 square centimeters.  He used no assistive devices.  Again his remaining function was not impaired such that an amputation with prostheses would equally serve him.  Further evaluation of the range of motion of the individual joints starting from 0 degrees were for the left MCP 80 degrees, PIP 80 degrees and DIP 60 degrees for the left long finger.  For the left ring finger the ranges were MCP 70 degrees, PIP 70 degrees and DIP 60 degrees.  These were less than the normal ranges of 90 degrees for MCP, 100 degrees for PIP and 80 degrees for DIP.  

The Veteran reported that flare-ups resulted in his doing fewer tasks such as vacuuming and hammering.  His left hand affected his ability to open dresser drawers and putting on pants and shirts.  X-rays taken in August 2014 did confirm the presence of degenerative arthritis in both hands.  His functional impact was noted to include no impact on work.  He reported being a stay at home dad but prior to this he had worked in manual labor and in concrete.  He subsequently worked in security before becoming a stay at home dad in 1993 or 1994.  He was noted to be disabled due to an unrelated medical disorder.  

The December 2014 VA examiner then answered questions about whether it least as likely as not that the veteran's arthritis of the left hand has been due to or chronically aggravated as a result of the service connected residuals of fractures of the left third and fourth metacarpals.  The examiner answered that it was less likely than not that the left hand arthritis was caused by or chronically aggravated as a result of the service connected residuals of fractures of the left third and fourth metacarpals.  

The rationale provided was as follows based on the findings from the examination.  As documented above, objective evidence of pain was noted with performance of range of motion for left third and fourth digits with performance of flexion for these two digits.  No tenderness was elicited with palpation of PIP or DIP joints of third and fourth digits of left hand, and veteran was able to fully extend all digits of left hand without pain, weakness, fatigability, or incoordination.  

The examiner explained that limitations affecting veteran's left hand are limited to the third and fourth digits, and this examiner could find no medical evidence to support the contention that decreased range of motion with flexion of left third and fourth digits and associated pain with flexion of these two digits would be causative factors for the development of osteoarthritic changes, narrowing of the interphalangeal joint spaces involving the other digits of left hand; specifically, the thumb, second, and fifth digits.  

The examiner further clarified that it is less likely as not that veteran's status post left third and fourth metacarpal fractures have been a causative or aggravating factor for left hand arthritis.  The examiner explained that arthritis is the inflammation/cartilaginous breakdown at a joint with symptoms of pain and stiffness which occur with wear-and-tear and worsen with aging.  The examiner conceded that it is certainly possible for arthritis to occur at fracture sites; however, based on imaging study of left hand, dated 08/28/2014, the Veteran's left hand arthritis does not affect only the third and fourth digits, but was noted in the interphalangeal joint spaces (of all digits).

The examiner noted that the previous VA C&P examiner obtained imaging studies of both hands to determine if arthritic changes were present in right hand, and if found to be present, if arthritic changes affecting veteran's left hand were more significant than those found in right hand.  Findings of both hands showed mild osteoarthritic changes of the interphalangeal joints; there was no significant difference between findings of right hand arthritis and left hand arthritis.  
Imaging study of left hand, dated 11/02/2010, was read as "normal."  

Thus based on this facts presented in this examination as explained in the rationale, this examiner gave the opinion that that the Veteran's claimed arthritis of the left hand is less likely as not (less than 50/50 probability) caused by or aggravated by service connected disability: status post fracture of left third and fourth metacarpals.

Service Connection for Arthritis of the Hands

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

The continuity and chronicity provisions of 38 C.F.R. § 3.303(b)  only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b)  to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.").  Arthritis, other organic disease of the nervous system, and psychosis are in the list of chronic diseases under 38 C.F.R. § 3.309(a).

Service connection may also generally be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In this matter the Board lends the greatest weight to the VA examination reports from September 2014, and December 2014 which determined that the Veteran's arthritis of the left hand is less likely than not the result of his service connected injury that resulted in the fracture to his left 3rd and 4th fingers, and is neither caused nor being aggravated by his service connected residuals of these fractures.  The December 2014 examination in particular is noted to have provided a detailed rationale explaining that the arthritis shown was likely the result of aging, basing the opinion on the findings regarding the arthritis documented on recent X-ray of August 2014 and also discussing the general findings shown not only in the left hand but also the right hand.  Likewise, the September 2014 examiner provided rationale as to why the findings of arthritis shown on the recent X-ray, when considered with the other evidence (including the March 2014 VA exam), was not shown to be more than a natural progression of degenerative arthritis.  

Regarding the favorable leaning evidence the Board finds it to be of little probative value, including the comment made by the May 2001 doctor who suggested that arthritis was a possible factor in the clinical findings in this provider's report; however there was not shown to be X-ray evidence of arthritis at that time.  Likewise, the November 2010 VA examiner did suggest that the Veteran will likely develop arthritis of this hand later, but according to current and past radiologic results, he did not appear to have any X-ray evidence arthritic changes at the time of the examination.  

Greater weight may be placed on one medical professional's opinion over another, depending on factors depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).  Thus for the reasons discussed above, the Board accepts the findings and opinions of the September 2014 and December 2014 VA examiners.  

To the extent that the Veteran is attempting through lay statements to link his arthritis to the left hand fractures, the Board observes that although the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 1994).  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 Fed. Cir. 2006) (holding the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements).

Thus the Board finds that the evidence which suggests that the arthritis that manifested many years after service and is likely a natural result of age-related degeneration does not support a finding that service connection is warranted for arthritis either on a direct basis, under a presumptive basis pursuant to 38 C.F.R. § 3.307, 3.309 or as secondary to his service connected residuals of the left finger fractures.  

The Board has weighed the evidence and found that it is not in equipoise; the reasonable doubt rule is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Based on all of the evidence, the claim is denied. 

Increased Ratings 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

In an October 1991 rating decision, the RO granted service connection for fractures ring and middle fingers, left hand and granted noncompensable evaluations for each finger under 38 C.F.R. § 4.71a, Diagnostic Code 5227.  Subsequent ratings including the September 2009 rating continued the 0 percent rating now for each finger under Diagnostic Codes 5227-5230.  The RO's July 2012 rating has now granted a staged rating granting the residuals of fracture to the left 3rd MC under Diagnostic Code 5229, with a staged 10 percent granted effective November 2, 2010.  The residuals of fracture to the left 4th MC continue to be rated under 5227-5230.   

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 

The rating schedule distinguishes between major (dominant) and minor (non-dominant) extremity; medical records show the Veteran to be left-handed, so the criteria for the major extremity apply.

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1) preceding Diagnostic Code 5216.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.

Under Diagnostic Code 5229 pertaining to limitation of motion in the index or in pertinent part, the long finger, if there is a gap of less than one inch (2.5 centimeters) between the fingertip and the palm crease, with the finger flexed to the extent possible, then it is given a 0 percent rating.  If, however, there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees, then a maximum 10 percent rating is warranted for the major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

Diagnostic Code 5230 provides for a noncompensable (zero percent) disability rating for any degree of limitation of motion of the ring or little finger, whether it affects the minor or the major hand.  38 C.F.R. § 4.71a. 

The following codes pertain to ankylosis of the fingers.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 91 (27th Ed. 1988); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).

Diagnostic Code 5226 directs that unfavorable or favorable ankylosis of the long finger, whether it affects the minor or major hand, likewise warrants no more than a 10 percent disability rating.  38 C.F.R. § 4.71a.  

Diagnostic Code 5227 directs that unfavorable or favorable ankylosis of the ring or little finger, whether it affects the minor or major hand, likewise warrants no more than a noncompensable disability rating.  38 C.F.R. § 4.71a.  

Diagnostic Code 5223 directs that favorable ankylosis of two fingers, to include the long and ring and whether it affects the minor or major hand warrants no more than a 10 percent disability rating.  38 C.F.R. § 4.71a.  

Diagnostic Code 5219 directs that unfavorable ankylosis of two fingers, to include the long and ring and whether it affects the minor or major hand warrants no more than a 20 percent disability rating.  38 C.F.R. § 4.71a.  

Notes to Diagnostic Codes 5226 and 5227 states that an amputation evaluation should also be considered, particularly where ankylosis is present.  Diagnostic Codes 5154 (for the long finger) and 5155 (for the ring finger) each provide a 10 percent disability rating for amputation of the affected finger (ring or long) of the major or minor extremity without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  A 20 percent disability rating is warranted for amputation of the affected finger (ring or long) of the major or minor extremity with metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a.

Here, there is no competent evidence suggesting that the Veteran experiences ankylosis in either his left long or ring finger.  Specifically at the VA examinations dated in November 2010, March 2014 and December 2014, the examiners found that there was no ankylosis in in any the fingers or thumbs, although deformity of the left 3rd and 4th fingers were noted, as was the tendency of the left 4th finger to overlap the left 3rd finger at rest.  Even if the Board were to concede that this tendency of the 4th finger to overlap was equivalent to ankylosis, it was noted to be painless and would be no more than a favorable ankylosis which under Diagnostic Code 5227 is noncompensable.  

Also the March 2014 and December 2014 VA examiner indicated that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Thus the criteria for amputation of any of the fingers are not for application.   

The Note to Diagnostic Codes 5226 and 5227 also states that an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand due to the service-connected left fourth finger.  Overall, there is no evidence that the left 3rd or 4th finger has interfered with the overall function of the hand, such that a separate evaluation is warranted under the Note to Diagnostic Codes 5226 and 5227.  38 C.F.R. § 4.71a.  The Board notes that the December 2014 VA examiner described the limitation of motion of the thumbs to be an anatomical anomaly of the thumbs, thus unrelated to the service connected finger disorders.  No other problems with the other fingers were noted to be caused by the service connected disabilities of the left 3rd and 4th fingers.  

Regarded limited motion, the evidence prior to November 2, 2010 does not show the left third MC to warrant a compensable rating.  Again with the left 4th MC, the limited motion does not warrant a compensable rating, only ankylosis does.  See Diagnostic Code 5330.  Regarding the left 3rd MC, the evidence during the appellate period prior to the November 2, 2010 VA examination is noted to have shown there to be no limited motion.  Of note, the October 2009 hand examination by his private hand doctor disclosed that he was able to fully flex and extend his fingers although he was slightly stiff with full flexion of his middle and ring fingers.  Given these findings a compensable rating is not warranted under DC 5229 for the period prior to November 2, 2010.  As far as whether a rating in excess of 10 percent disabling is warranted for the left third MC, he is noted to be receiving the maximum allowable rating under DC 5229, and as previously discussed he does not have ankylosis, nor is his disability equivalent to an amputation.  

Thus the Board must conclude that the Veteran fails to meet the criteria for a compensable rating for the residuals of the fracture of the left 4th finger and of the left 3rd finger prior to November 2, 2010.  Additionally the criteria is also not met for an evaluation in excess of 10 percent disabling for the residuals of the fracture of the left 3rd finger as of November 2, 2010.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun, at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability affecting the third and fourth fingers of the hands.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Service connection for arthritis of the left hand, to include as secondary to service-connected residuals of a fracture of the left third and fourth metacarpals, is denied.
 
A compensable evaluation for residuals of a fracture of the left fourth metacarpal is denied.
 
A compensable evaluation prior to November 2, 2010, and in excess of 10 percent thereafter, for residuals of a fracture of the left third metacarpal is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


